                               1 Thomas B. Mayhew (State Bar No. 183539)
                                 C. Brandon Wisoff (State Bar No. 121930)
                               2 Joshua W. Malone (State Bar No. 301836)
                                 Farella Braun + Martel LLP
                               3 235 Montgomery Street, 17th Floor
                                 San Francisco, CA 94104
                               4 Telephone: (415) 954-4400
                                 Fax: (415) 954-4480
                               5 tmayhew@fbm.com
                                 bwisoff@fbm.com
                               6 jmalone@fbm.com

                             7 Attorneys for
                               LINDT & SPRUNGLI (NORTH AMERICA) INC.
                             8
                                                       UNITED STATES DISTRICT COURT
                             9
                                            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                            10

                            11
                               JACOBSON WAREHOUSE                                    Case No. 2:19-CV-01889-TLN-AC
                            12 COMPANY, INC. d/b/a XPO
                               LOGISTICS SUPPLY CHAIN, a                             JOINT STIPULATION AND ORDER TO
                            13 North Carolina corporation,                           EXTEND TIME TO RESPOND TO
                                                                                     COMPLAINT
                            14                   Plaintiff,
                            15            vs.                                        Judge:      Hon. Troy L. Nunley
                                                                                     Trial Date: TBD
                            16 LINDT & SPRUNGLI (NORTH
                               AMERICA) INC., a Delaware
                            17 corporation.

                            18                   Defendant.
                            19

                            20            Pursuant to Rule 144 of the Local Rules for the United States District Court for the Eastern

                            21 District of California, Defendant Lindt & Sprungli (North America) Inc. and Plaintiff Jacobson

                            22 Warehouse Company, Inc., d/b/a XPO Logistics Supply Chain, by and through their respective

                            23 counsel, hereby agree and stipulate as follows:

                            24            WHEREAS, Plaintiff filed their Complaint on September 18, 2019;

                            25            WHEREAS, Plaintiff served their Complaint on Defendant on September 19, 2019;

                            26            WHEREAS, the deadline for Defendant to serve a responsive pleading is October 10,

                            27 2019;

                            28 ///
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    JOINT STIP. TO EXTEND TIME TO RESPOND
 San Francisco, California 94104
         (415) 954-4400
                                    TO COMPLAINT
                                    Case No. 2:19-CV-01889-TLN-AC
                               1          WHEREAS, the parties disagree as to whether Plaintiff’s entire claim is required to be

                               2 submitted to arbitration, and Defendant accordingly intends to file a Motion to Compel

                               3 Arbitration;

                               4          WHEREAS, the parties agree to extend the time for Defendant to serve its Motion to

                               5 Compel Arbitration until October 24, 2019;

                               6          WHEREAS, if the Court issues an order denying Defendant’s Motion to Compel

                               7 Arbitration, the parties agree to extend the time for Defendant to serve a Rule 12 responsive

                               8 pleading or Rule 13 compulsory counterclaim(s) to Plaintiff’s Complaint until 21 days after such

                               9 order;

                            10            WHEREAS, no prior extensions have been requested for Defendant’s response to

                            11 Plaintiff’s Complaint;

                            12            NOW, THEREFORE, the parties hereby stipulate and agree as follows:

                            13            1. Defendant’s deadline for serving a Motion to Compel Arbitration is October 24, 2019

                            14 //

                            15 //

                            16 //

                            17 //

                            18 //

                            19 //

                            20 //

                            21 //

                            22 //

                            23 //

                            24 //

                            25 //

                            26 //

                            27 //

                            28 //
   Farella Braun + Martel LLP       JOINT STIP. TO EXTEND TIME TO RESPOND          2                                      36860\12708477.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    TO COMPLAINT
                                    Case No. 2:19-CV-01889-TLN-AC
                               1          2. If the Court issues an order denying Defendant’s Motion to Compel Arbitration;

                               2              Defendant shall by 21 days after the date of such order serve its response to the

                               3              Complaint under Rule 12, and any Rule 13 compulsory counterclaim(s).

                               4

                               5 Dated: September 30, 2019                   Respectfully submitted,

                               6                                             FARELLA BRAUN + MARTEL LLP
                               7

                               8                                             By:        /s/ Thomas B. Mayhew
                                                                                   Thomas B. Mayhew
                               9
                                                                             Attorneys for LINDT & SPRUNGLI (NORTH
                            10                                               AMERICA) INC.
                            11
                                    Dated: September 30, 2019                THOMPSON COBURN LLP
                            12

                            13                                               By:           /s/ Jeffrey N. Brown
                            14                                                     Jeffrey N. Brown

                            15                                               Attorneys for JACOBSON WAREHOUSE
                                                                             COMPANY, INC. d/b/a XPO
                            16                                               LOGISTICS SUPPLY CHAIN

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP       JOINT STIP. TO EXTEND TIME TO RESPOND            3                                     36860\12708477.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    TO COMPLAINT
                                    Case No. 2:19-CV-01889-TLN-AC
                               1                                   SIGNATURE CERTIFICATION

                               2          I, Joshua W. Malone, am the CM/ECF user whose ID and password are being used to file

                               3 this Stipulation to Extend Time to Respond to Complaint. I hereby certify that authorization for

                               4 the filing of this document has been obtained from each of the other signatories shown above and

                               5 that all signatories concur in the filing’s content.

                               6
                                    Dated: September 30, 2019                 FARELLA BRAUN + MARTEL LLP
                               7

                               8                                              By:          /s/ Joshua W. Malone
                               9                                                    Joshua W. Malone

                            10                                                Attorneys for LINDT & SPRUNGLI (NORTH
                                                                              AMERICA) INC.
                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP       JOINT STIP. TO EXTEND TIME TO RESPOND               4                               36860\12708477.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    TO COMPLAINT
                                    Case No. 2:19-CV-01889-TLN-AC
                               1                          ORDER ON STIPULATION TO EXTEND TIME
                                                               TO RESPOND TO COMPLAINT
                               2
                                           The Court, having considered the Joint Stipulation to Extend Time to Respond to
                               3
                                    Complaint set forth above, and for good cause shown, hereby ORDERS:
                               4
                                           1.      Defendant’s deadline for serving a Motion to Compel Arbitration is October 24,
                               5
                                    2019; and
                               6
                                           2.      If the Court issues an order denying Defendant’s Motion to Compel Arbitration,
                               7
                                    Defendant’s deadline to serve a Rule 12 responsive pleading and/or Rule 13 compulsory
                               8
                                    counterclaim(s) to Plaintiff’s Complaint shall be 21 days after such order.
                               9

                            10
                                    DATED: September 30, 2019
                            11

                            12

                            13                                                                 Troy L. Nunley
                                                                                               United States District Judge
                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP       JOINT STIP. TO EXTEND TIME TO RESPOND             5                                       36860\12708477.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    TO COMPLAINT
                                    Case No. 2:19-CV-01889-TLN-AC
